DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 14 December 2020, 18 December 2020 and 24 June 2021.  The references cited on the PTOL 1449 form have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Referring to Claim 16, which depends from claim 10, the drawings do not show that the second redistribution layer (140) is located over the second molding compound (230b) and the semiconductor die (170).
The applicant’s finished product shown in Fig. 2N, shows that the second redistribution layer (140) is located under the second molding compound (230b) and the semiconductor die (170).
	It’s possible that this is an inadvertent minor type, however, as currently written it is unclear as to the applicant’s intended scope as the claims do not appear to be 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10-16 are objected to because of the following informalities:
Claim 10 recites “located one the first surface” at line 4 and should read -- located on the first surface --.  Claims 11-16 include the limitations of claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the cavity."  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 includes the limitations of claim 11.
Referring to Claim 16, which depends from claim 10, the applicant’s disclosure does not show or describe that the second redistribution layer (140) is located over the second molding compound (230b) and the semiconductor die (170).
The applicant’s finished product shown in Fig. 2N, shows that the second redistribution layer (140) is located under the second molding compound (230b) and the semiconductor die (170).
	It’s possible that this is an inadvertent minor typo, however, as currently written it is unclear as to the applicant’s intended scope as the claims do not appear to be commensurate with the original disclosure (including the parent applications).

Allowable Subject Matter
Claims 1-10, 13-15 and 17-20 are allowable.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 11, 12 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a portion of the second side and a portion of the third side overlapped with the ground plate are exposed by a cavity located in the molding compound in combination with all of the limitations of Claim 1.
Regarding Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a surface of the antenna element facing the first surface of the first redistribution layer and surrounded by the through interlayer via wall is free of the first molding compound in combination with all of the limitations of Claim 10.
Regarding Claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of encapsulating the antenna element and the through via in a molding compound, a surface of the through via being substantially 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896